Title: To George Washington from Charles Stewart, 3 July 1781
From: Stewart, Charles
To: Washington, George


                  
                     Sir
                     Peeks Kill 3d July 1781
                  
                  Although the Troops were served with provisions for thursday next, yet it may happen, by accident on the march and otherwise, that some of them may be wanting by to morrow evening, and to prevent any scarcity, I intend to send off this day by land, what hard bread is here, & now coming from West point, the whole will be about a days allowance, with it will be forwarded pork for One day, so that the Troops will not have much trouble on Cooking this supply, I hope it will reach the Army to morrow afternoon at farthest.
                  To morrow (if Teams can be had) I purpose to send by land also, flour for another day, and Salted provisions, the most of which will likewise be pork.
                  There is besides the above, on hand in this Magazine, And on board Boats at the Landing’s here, flour for four or five days, and Salt Beef for about three days.  But I think it improper, to direct the Boats to proceed downwards, before I receive Your Excellencys orders on this head, least the Stores should be exposed to a Stroke from the Enemy on the River.
                  We have now on hand in the pasture Sixty seven head of Cattle, which will remain there untill I receive Your Excellencys farther orders respecting them; And what flour is now on hand, or may arrive, will be kept on Board the Boats likewise, to proceed by Water if safe or landed and sint to the Army, by such Rout as you please to Order.
                  I hope the measures I am about to pursue, will meet your approbation, should Your Excellency think any Alteration needful, or have any farther command for Me at present, the Bearer Mr Weed One of my Assistants will bring them safe.  with the greatest respect I am Your Excellencys most Obedient Servant
                  
                     Chas Stewart
                     Commy Gen. Issues
                  
               